DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colinet et al. (U.S. Pub. 2014/0013848) in view of Lee (“Suspended .

Regarding claims 1 and 11, Colinet discloses (Figs. 1-19) a measurement system comprising;
one or more suspended resonators 1021-N (see par. [0055]), 
an excitation element 104 [0056] for driving the one or more resonators 102 [0056], 
a sensor 106 (i.e. output of the resonator: [0056]) for monitoring the motion of the one or more resonators 102 [0056], at least one phase locked loop (PLL) 112 (i.e. controlled phase loop: [0061]) in feedback between the excitation element 104 and the sensor 106 (i.e. the output 106 of the sensors 102 is fed back through loop 112 to the excitation element 104: as shown in Fig. 1; [0059]-[0067]), wherein the PLL 112 is configured to operate at or near a resonant mode [0057] of the one or more resonators 102 [0056]-[0057], and;
a processor 110 for determining information from PLL internal signals indicative of a resonator frequency shift (see pars. [0059]-[0067] and [0086]).
Colinet does not disclose microchannel resonators, where each resonator comprises a fluid channel for flowing a carried substance therethrough, and the system is configured to determine one or more properties of a carried substance on the one or more resonators by measuring the resonator frequency shift due to the presence of the carried substance as the carried substance flows through a fluidic channel on the one or more resonators.
Lee discloses (Fig. 1) microchannel resonators (page 1), where each resonator comprises a fluid channel for flowing a carried substance therethrough (page 1), and the system is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Colinet’s device/method to include microchannel resonators, where each resonator comprises a fluid channel for flowing a carried substance therethrough, and the system is configured to determine one or more properties of a carried substance on the one or more mechanical resonators by measuring the resonator frequency shift due to the presence of the carried substance as the carried substance flows through a fluidic channel on the one or more mechanical resonators, as taught by Lee.
Such a modification would allow accurate analysis of desired particles (see Lee, page 7).
The apparatus of Colinet, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 11.

Regarding claim 2, Colinet is applied as above, but does not disclose fluidic control elements for flowing liquid and a cell through the fluid channel, wherein the carried substance is the cell.
Lee discloses (Fig. 1) fluidic control elements (as shown in Fig. 1) for flowing liquid and a cell through the fluid channel (pages 1/3), wherein the carried substance is the cell (single cells: page 1).

Such a modification would have been a simple substitution of one known element for another to obtain predictable results, which is obvious.  See MPEP 2143(I)(B).

Regarding claims 6 and 16, Colinet discloses (Figs. 1-19) an array of resonators 1021-N (see par. [0055]) are operated together (as shown in Fig. 1; [0055]-[0056]).

Regarding claims 7 and 17, Colinet discloses (Figs. 1-19) the array size is 10 or more resonators (as shown in Fig. 19, which has 50 resonators: [0104]).

Regarding claims 8 and 18, Colinet discloses (Figs. 1-19) the resonant frequencies of the resonators are separated by at least 2 kHz [0117].

Regarding claims 9 and 19, Colinet discloses (Figs. 1-19) the resonator frequency is between 30 kHz and 10 MHz [0017].

Regarding claim 12, Colinet is applied as above, but does not disclose the determined property of the carried substance includes mass of the carried substance.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Colinet’s device/method so that the determined property of the carried substance includes mass of the carried substance, as taught by Lee.
Such a modification would have been a simple substitution of one known element for another to obtain predictable results, which is obvious.  See MPEP 2143(I)(B).

Regarding claim 13, Colinet is applied as above, but does not disclose the carried substance is a mammalian cell.
Additionally, although Lee also does not disclose the carried substance is a mammalian cell, Lee’s device is capable of measuring the weight/mass of a single cell (page 1).
Therefore, since the art recognizes that the measuring device of Lee is suitable for the intended use of measuring a mammalian cell, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Colinet’s device/method so that the carried substance is a mammalian cell.  See MPEP 2144.07.

Regarding claim 14, Colinet discloses (Figs. 1-19) configuring a transfer function of the PLL is configurable for shape and bandwidth [0005].

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colinet et al. (U.S. Pub. 2014/0013848) in view of in view of Lee (“Suspended microchannel .

Regarding claims 10, 15, and 20, Colinet’s modified device/method is applied as above, but does not disclose the system is configured to determine a 1- dimensional mass distribution from a resonant shift due the presence of a carried substance on the resonator; and the resonator dimensions range from 10 microns to 1000 microns in length and from 1 to 100 microns in cross section.
Dohn discloses (Figs. 1 and 2) the system is configured to determine a 1- dimensional mass distribution from a resonant shift due the presence of a carried substance on the resonator (see Figs. 1 and 2, and page 2); and the resonator dimensions range from 10 microns to 1000 microns in length (i.e. 153 microns, see Dohn, page 2) and from 1 to 100 microns in cross section (i.e. 11 microns, see Dohn, page 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Colinet’s device/method so that the system is configured to determine a 1- dimensional mass distribution from a resonant shift due the presence of a carried substance on the resonator; and the resonator dimensions range from 10 microns to 1000 microns in length and from 1 to 100 microns in cross section, as taught by Dohn.
Such a modification would provide more information (and increase accuracy: Dohn, page 3), and would optimize the size of the cantilever for measurement (see Dohn, page 2).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 02-02-2021 is insufficient to overcome the rejection of claims 1-2, 6-20 based on Colinet, Lee, and Dohn, as set forth in the last Office action because it amounts to opinion evidence (i.e. a conclusion to the finding of obviousness) without evidence to show any of the secondary considerations (such as unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, etc.).  Since the arguments presented in the Declaration closely mirror that presented by Applicant’s attorney in the “Remarks” section, the below response to arguments is intended to address both the arguments in the Declaration, and the arguments made in the “Remarks” section.

Response to Arguments
Applicant's arguments filed 02-02-2021 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
-21 grams, and since the size of the measured particle of Lee is larger, combining the two references would result in a device that is unsuitable for the intended purpose of measuring ambient gas described in Colinet.  However, the size of the particle measured by Colinet in par. [0069] is merely an example of the size of a particle that a NEMS device can measure.  Applicants arguments hinge on the NEMS size device (and the particles it is measuring) as being the type or size of resonator that defines how Colinet operates.
However, pars. [0003]-[0006], [0030], [0147] establish that the resonators can be either MEMS or NEMS size, which establishes that Colinet’s teaching can be applied to a wide range of sizes when it comes to the resonators (a MEMS size device is the size of the resonator to which the resonators of Lee are applicable – see Lee: page 1 – the lengths of the cantilever being in the micrometer scale).  NEMS stands for Nanoelectromechanical Systems (i.e. a class of devices integrating electrical and mechanical functionality on the nanometer scale).  MEMS stands for Microelectromechanical Systems (i.e. a class of devices integrating electrical and mechanical functionality on the micrometer scale).
In addition, Colinet explicitly contemplates “that the invention is not limited to the embodiments described previously. It will be obvious in fact to a person skilled in the art that various modifications can be made to the embodiments described above, in the light of the teaching that has just been disclosed to him.” (par. [0146])  And even that “in particular, electromechanical resonators other than NEMS resonators or MEMS resonators could be used.” (par. [0146])  It seems clear that Colinet’s control systems (including the PLL) is not 
Additionally, although Applicant argues that Lee does not disclose systems and methods for controlling a PLL, the office does not rely on Lee for such.  Rather, it relies on Colinet, which is directed to a system that can manage and read an array of multiple resonators (see the Abstract, and pars. [0073]-[0074], among others), and is not intended to read only resonators of a particular size, as shown above.  Therefore, modifying Colinet with Lee would not result in a device that is unsuitable for Colinet’s intended purpose.
Likewise, Applicant argues that Colinet does not relate to suspended resonators with fluidic channels, however, Colinet is not relied upon to theach this feature; rather, Lee is.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fast and transient change in frequency, or resolving waveforms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852